Title: To Thomas Jefferson from John Floyd, 12 December 1780
From: Floyd, John
To: Jefferson, Thomas



Sir
Jefferson Decr. 12th 1780.

As the division of the County has put a stop to the Surveying business till the Surveyors can be again Commissioned and qualified,  and as there are not a sufficient number of Magistrates in the County to hold a Court, a majority of those in the Commission of the Peace being Inhabitants of other Counties, I beg leave to recommend to your Excellency a few Persons to be put into the Commission in order to enable me to proceed upon this important business. Messrs. Richard and Wm. May have long been acting Magistrates in Kentucky, are about settling in this County and intend to continue there. Colo. George Slaughter, Mr. George May, Mr. Wm. Oldham and Mr. James Francis Moore are also settled here and would be proper Persons to be added to the Commission: With the addition of these we should be able to proceed upon Businees and cou’d then make further recommendations if Necessary.
The person appointed Major of the Militia in this County I dont expect will serve, and as the keeping the Militia compleatly Officered is a matter of consequence, I beg your Excellency to send a blank Majors Commission to be filled up upon the Courts Recommendation. And if the blank Commissions are not already sent please to order them together with those before mentioned. And a blank Escheaters Commission to be delivered to Mr. Clough Overton who waits on you for the Surveyors Commissions.
I am Sir your most obdt. hble Servt.,

Jno floyd

